J-S38005-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
  ADRIENE WILLIAMS                        :
                                          :
                    Appellant             :   No. 220 WDA 2017

           Appeal from the Judgment of Sentence August 26, 2016
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0009769-2015


BEFORE:     BOWES, J., NICHOLS, J., and STRASSBURGER*, J.

MEMORANDUM BY BOWES, J.:                        FILED DECEMBER 28, 2018

       Adriene Williams appeals from the August 26, 2016 judgment of

sentence of twenty to forty years imprisonment in the aggregate, following

her conviction of third-degree murder, abuse of a corpse, and tampering with

physical evidence. We affirm.

       The trial court summarized the events of June 14, 2015, as developed

at trial.

       Between 4:00 p.m. and 5:00 p.m., [Appellant] dropped off her
       three-year-old daughter, Adrionna, at [Appellant]’s mother’s
       house. [Appellant]’s mother, Lucille Williams, routinely watched
       Adrionna while [Appellant] was at work. [Appellant was a security
       guard. She had arrived at her mother’s house wearing casual
       clothing and she changed into her security guard uniform at her
       mother’s house. While at Lucille Williams’ house, Adrionna asked
       to eat some watermelon. [Appellant] went to the kitchen to get
       some watermelon for her daughter. After a few minutes, Lucille
       Williams went to the restroom. Family members noticed Adrionna
       run from one room toward the front door of the residence to give
       [Appellant] a kiss before she left for work. When Lucille Williams
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S38005-18


     came out of the bathroom, [Appellant] was gone. Lucille Williams
     believed that [Appellant] had left for work. Adrionna was also
     missing from the residence. The last anyone saw of Adrionna was
     when she left one room of the residence and ran toward the front
     door to give her mother a kiss. Lucille Williams and two other
     occupants of the residence began looking around the residence for
     Adrionna without success.       The family members frantically
     attempted to call and send text messages to [Appellant] to inquire
     if she knew anything about Adrionna’s location. [Appellant] did
     not answer her phone or respond to any text messages for
     approximately ten to fifteen minutes. When [Appellant] finally
     responded to the efforts to reach her, [Appellant] claimed that
     Adrionna was not with her and she did not know Adrionna’s
     location. Additional calls and text messages to [Appellant] went
     unreturned for approximately 30 minutes.        [Appellant] then
     returned to Lucille Williams’[s] residence. [Appellant] changed
     clothes and began to look for her daughter.

     At approximately 7:50 p.m., about an hour after Adrionna went
     missing, Adrionna’s body was discovered by someone walking her
     dog about three miles from Lucille Williams’[s] residence.
     Adrionna’s body was found lying on the side of a dirt pile strewn
     with rocks, road debris and downed trees. Bright, multi-colored
     paper clips were found near Adrionna’s body.          Emergency
     personnel were summoned to the scene and Adrionna was
     confirmed dead. Trial testimony indicated that Adrionna had died
     from asphyxiation. She had redness and abrasions above her
     right eye and forehead area.

     A police investigation ensued. Upon being questioned about her
     whereabouts at the time Adrionna went missing, [Appellant]
     advised detectives that she was at work. She acknowledged that
     she responded via a text message that Adrionna was not with her.
     She explained that by the time she had made contact with her
     family, she was driving in her car, on her way to her mother’s
     residence to help find Adrionna. When she returned to her
     mother’s house, [Appellant]’s shoes were mud-covered.
     [Appellant]’s car was searched and bright, multi-colored paper
     clips were found in the car. The paper clips were of the same type
     (size and color) that were found at the location where Adrianna’s
     body was found. Also found was a notebook in which the
     defendant complained of the difficulties of single-parenting.
     [Appellant]’s work shirt was recovered from her vehicle and there
     was a stain on the shoulder area of the shirt. That shirt was sent

                                   -2-
J-S38005-18


       to the Allegheny County Crime Lab for analysis. Results of testing
       revealed that the stain on the work shirt was from watermelon.

       Cell phone tower data was admitted at trial. The evidence showed
       that at the time [Appellant] claimed she was at work, her cell
       phone ‘pinged’ a cell phone tower located in an area near where
       Adrionna’s body was found. Furthermore, surveillance videos of
       the area where Adrionna’s body was found disclosed that a vehicle
       fitting the description of [Appellant]’s vehicle traveled near, and
       generally in the direction of, the area where Adrionna’s body was
       found.

Trial Court Opinion, 11/29/17, at 2-4.

       On the third day of trial, there was an in-chambers meeting with all

counsel and Detective Steven Hitchings of the Allegheny County Police

Homicide Unit. Detective Hitchings reported that he was approached in the

hall by a woman who identified herself as Angel Jackson, a friend of the

Williams family.      She told the detective that she spoke that morning to

Shaneequa Romaine of Buffalo, New York, and that Ms. Romaine told her that

a child died while in foster care provided by Lucille Williams. Ms. Romaine

also represented that Lucille and an adult female named Sonya used to

routinely   beat    these    foster   children,   one   of   whom   was   Appellant. 1

       Defense counsel initially sought a recess to discuss the matter with his

supervisor.     The court encouraged defense counsel to investigate these

allegations over the lunch hour, and to report back. Defense counsel later


____________________________________________


1 Ms. Jackson also offered information that Adrionna’s father was due to be
released from prison four days prior to her death, and that he intended to
seek custody. Further investigation revealed that the victim’s father was still
incarcerated when she was killed.

                                           -3-
J-S38005-18


advised the court and the Commonwealth that Ms. Romaine answered his

phone call, and that she advised him that her mother is Lucille’s sister.

      The Commonwealth expressed its belief that the defense should be able

to explore this further. The court asked defense counsel whether there was a

need to stop the trial. N.T. Jury Trial, 8/15-26/16, at 358. Defense counsel

argued that trial should be halted to permit an investigation as the

Commonwealth’s evidence did not rule out the possibility that someone else

in the home harmed the child, and that Appellant, or someone operating her

vehicle, transported the body to the location where it was found. Id. at 358.

The defense moved for a mistrial in order to send its investigator to Buffalo.

The Commonwealth urged the court to hold the jury and see what the defense

could ascertain by the next day. The court sent the jury home but held the

motion for mistrial in abeyance. Id. at 364.

      When trial recommenced on Friday morning, defense counsel reported

that although Ms. Romaine had some personal knowledge of the death of a

child in Lucille’s care in the mid-90s, maybe 1997, she was young when Lucille

fostered children. The Commonwealth had contacted agencies in Buffalo and

confirmed that Lucille was a foster mother there from 1990-98.        In 1996,

Lucille had custody of an infant infected with hepatitis C, who lived one year,

and died while in her care. The discussion focused on the relevance of this

line of inquiry as there were no charges filed.




                                     -4-
J-S38005-18


      In response to the defense’s argument that it was relevant whether

Lucille was abusive to Ms. Romaine and Appellant, the court noted that

defense counsel should have known, with due diligence, of any such abuse

after meeting with his client. The court denied the motion for mistrial, without

prejudice. The court specifically told the defense it could renew the motion

on Monday if, after further investigation, it had additional pertinent

information. Id. at 388. The defense did not renew the motion for mistrial

on Monday morning.          However, several days later, at the close of the

Commonwealth’s case, a discussion was held at sidebar. The court inquired

whether the defense intended to pursue any other remedies with regard to

Ms. Romaine. The defense represented that “[r]elative to her, I think we are

pretty much done here.”        Id. at 571.        The witness had informed their

investigator   that   she   was   not   willing    to   discuss   anything   further.

Nevertheless, defense counsel renewed the motion for nonsuit, arguing that

if they had the opportunity to investigate this matter without the pressure of

an ongoing trial, it was possible that Ms. Romaine would have come in.

Counsel described it a “catch-22” situation, where he needed Ms. Romaine to

make the required factual averment that would enable the court to rule upon

the mistrial motion, but surrounding circumstances made it impossible. Id.

at 573. After the defense formally placed its renewed motion for mistrial on

the record, the trial court asked whether the defense was indicating that it did

not have sufficient factual basis to present anything from this witness that


                                        -5-
J-S38005-18


might affect Appellant’s defense. Defense counsel answered that question in

the affirmative, confirming that they “just don’t have enough to even know

what she would say at this point.” Id. at 580. The trial court ruled that there

was no compelling basis for a mistrial, and denied the motion. Id. at 597.

      At the conclusion of the trial, the jury convicted Appellant of the

aforementioned charges. Appellant was sentenced on January 17, 2017, and

her post-sentence motions were denied on January 30, 2017. Appellant timely

appealed, and complied with the trial court’s order to file a Pa.R.A.P. 1925(b)

concise statement of issues complained of on appeal. The trial court penned

its Rule 1925(a) opinion, and the matter is ripe for our review.

      Appellant presents two issues on appeal:

      1. Did the trial court improperly deny [Appellant’s] motion for
         mistrial when presented with information that could lead a jury
         to believe that a credible alternative suspect exists, but which,
         due to the last minute nature of the disclosure counsel was not
         able to properly investigate?

      2. Did the trial court err in permitting the Commonwealth to offer
         the testimony of Ms. Pamela Woods of the Allegheny County
         Medical Examiner’s Office when Ms. Woods lacked the training
         and experience necessary to qualify as an expert and could not
         offer her opinion within the degree of scientific certainty
         required by law?

Appellant’s brief at 4.

      Appellant contends that the trial court abused its discretion in declining

to grant a mistrial after a friend of Appellant’s family approached Detective

Hitchings and told him that she had information from Ms. Romaine that a child

had died while in foster care provided by Appellant’s mother, and that


                                     -6-
J-S38005-18



Appellant’s mother would routinely beat children, including Appellant.

Appellant cites Commonwealth v. Tharp, 830 A.2d 519 (Pa. 2012), in

support of her contention that the failure to declare a mistrial was so

prejudicial as to deprive her of a fair trial.

      The Commonwealth counters that, after the witness refused to

cooperate, Appellant abandoned the request for a mistrial as she did not renew

her motion.    Thus, the Commonwealth argues, the request for a mistrial

should be deemed waived or, in the alternative, the trial court properly

exercised its discretion in denying the motion initially, and later, in not

granting a mistrial sua sponte. The Commonwealth relies upon Pa.R.Crim.P.

605, which provides that the defense must move for a mistrial when the

prejudicial event is disclosed, and that otherwise, a trial court can only declare

a mistrial “for reasons of manifest necessity.” Pa.R.Crim.P. 605(B). A mistrial

was granted on the latter basis in Commonwealth v. Orie, 88 A.3d 983

(Pa.Super. 2014), where the court determined that the defense’s admission

of forged documents perpetrated a fraud upon the court that so undermined

the jury’s function that only a mistrial could cure the harm.                 The

Commonwealth argues that there was no manifest necessity that compelled

similar action in this case.

      In reviewing a trial court’s denial of a motion for mistrial, our review is

limited to determining whether the court’s ruling was an abuse of discretion.

Commonwealth v. Chamberlain, 30 A.3d 381, 422 (Pa. 2011). “An abuse

of discretion is not merely an error of judgment, but if in reaching a conclusion

                                        -7-
J-S38005-18



the law is overridden or misapplied, or the judgment is manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill-will . . .

discretion is abused.” Id. Such a motion should be granted “only where the

incident . . . is of such a nature that its unavoidable effect is to deprive the

defendant of a fair trial by preventing the jury from weighing and rendering a

true verdict.” Id.

       The trial court concluded that the report that a child died while in the

care of Lucille Williams thirty years before was never substantiated.

Additionally, “there was no credible, admissible evidence presented . . . that

Lucille Williams [Appellant’s mother] was abusive toward foster children.”

Trial Court Opinion, 11/29/17, at 19. Thus, there was no impeachment or

exculpatory evidence that was excluded due to the denial of the motion for

mistrial. Id.

       Preliminarily, we note that Appellant renewed her motion for a mistrial

at the close of the Commonwealth’s case.2         Hence, the Commonwealth’s

waiver argument lacks traction. Nonetheless, the defense conceded at that

time that it had failed to establish the factual predicate for a mistrial. Id. at

579.    Although the trial court had approved the retention of a private

investigator to assist the defense in exploring the allegations against Lucille

____________________________________________


2 Appellant’s statement in her brief that she did not renew the motion for
mistrial after Ms. Romaine refused to cooperate with the defense investigator
is refuted by the record. Appellant’s brief at 12. See N.T. Jury Trial, 8/15-
26/16, at 578-79.


                                           -8-
J-S38005-18



Williams, the defense conceded that it did not have anything from Ms.

Romaine with regard to matters that might affect Appellant’s defense, and

that they did not know what she would say at this point. Id. On these facts,

we find no abuse of discretion on the part of the trial court in refusing to grant

the mistrial.3

       Appellant’s second issue fares no better. Appellant claims that the trial

court abused its discretion when it permitted Ms. Pamela Woods of the

Allegheny County Medical Examiner’s Officer to testify outside the scope of

her expertise. Specifically, Appellant alleges that under Yacoub v. Lehigh

Valley Medical Associates, P.C., 805 A.2d 579 (Pa.Super. 2002), Ms.

Woods lacked “any reasonable pretension to specialized knowledge” of plant

matter that would qualify her to testify regarding the comparison of the

victim’s stomach contents and the sample from the stain on Appellant’s shirt.

According to Appellant, this was botany, not forensic chemistry, and the

expert was not a botanist. The trial court ruled that Ms. Woods’s education

and decades of experience, including expertise in Fourier Transform Infrared

Spectrometry (“FTIR”), qualified her to render her opinion that the substance

taken from Adrionna’s stomach may have shared a common source of origin




____________________________________________


3 As distinguished from the typical case where a mistrial is granted, this is not
a situation where the jury was apprised of information that was so prejudicial
that it prevented it from rendering a true verdict. Herein, the jury was
unaware of the unsubstantiated accusations of decades-old misconduct
leveled against Lucille Williams.

                                           -9-
J-S38005-18



with the stain on Appellant’s shirt. We find no abuse of discretion for the

reasons that follow.

      The admission of expert testimony is a matter of discretion for the trial

court, and we will not reverse the trial court’s ruling absent an abuse of that

discretion.   Commonwealth v. Yale, 150 A.3d 979, 985 n.11 (Pa.Super.

2016). The question whether a witness qualifies as an expert also rests with

the sound discretion of the trial court. Commonwealth v. Serge, 837 A.2d
1255, 1260 (Pa.Super. 2003).     The standard for qualification of an expert

witness is a liberal one: whether the witness has any reasonable pretension

to specialized knowledge on the subject under investigation. Yale, supra at

985 n.11 (citing Commonwealth v. Wallace, 817 A.2d 485 (Pa.Super.

2002)).   Training and experience may suffice even where a witness lacks

formal education on the subject matter. Id.; see also Commonwealth v.

Toritto, 67 A.3d 29, 37 (Pa.Super. 2013).

      The record reveals that Ms. Woods holds both a Bachelor of Science

degree in chemistry and a Master’s degree in forensic chemistry from

Duquesne University. She had completed many courses offered by the FBI

and private institutions, and additional college classes. At the time of trial,

she had worked for twenty-one years in the Allegheny County Medical

Examiner’s Office in the Trace Evidence Department. N.T. Jury Trial, 8/15-

26/16, at 486. She described trace evidence as “hair, fiber, explosives, fire

debris, tape residues, any adhesives, polymers.”     Id. at 486-87. She had


                                    - 10 -
J-S38005-18


been qualified to offer expert testimony in the field of trace evidence

approximately forty-five to fifty-five times. Id. at 488.

       Appellant’s sole objection to Ms. Woods’s qualifications was that she was

not a botanist.      Counsel argued that Ms. Woods lacked the training and

expertise to opine that watermelon was present in the child’s stomach by

comparing that substance with a known sample of watermelon. Id. Counsel

examined the witness further regarding her experience in microscopic

techniques, and specifically, FTIR, which uses light to compare an unknown

substance “visually, and microscopically, and instrumentally,” with a known

substance. Id. at 490. A scientist can conclude from this comparison either

that the two substances are consistent, meaning they contain the same

properties; inconsistent, meaning they do not contain the same properties; or

inconclusive, meaning unable to see sufficient similarities or differences to

generate a finding. Id. at 491. Ms. Woods had previously compared items

that were vegetable or plant matter, specifically marijuana samples, using a

similar approach with more sophisticated microscopes.4 Id.

       On the record before us, we find no abuse of discretion in permitting Ms.

Woods to testify. She had “a reasonable pretension to specialized knowledge”



____________________________________________


4  Appellant also objected to the admissibility of Ms. Woods’s opinion that
lycopene was consistent between the two samples on the ground that it was
not probative of whether lycopene was the source of the pigment in the
samples with any degree of certainty, let alone reasonable scientific certainty.
Appellant abandoned that contention on appeal.

                                          - 11 -
J-S38005-18


of the use of FTIR to compare the chemical composition of biological stains.

Yale, supra at 985 n.11.     Not only did she have an extensive academic

background in chemistry, she had been trained in the scientific technique

used. We have no basis to disturb the trial court’s conclusion that Ms. Woods

was qualified to testify as an expert regarding her comparison of the samples

using FTIR.

     Judgment of sentence affirmed.

     Judge Nichols joins the memorandum.

     Judge Strassburger files a concurring memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2018




                                   - 12 -